Citation Nr: 0126764	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  01-03 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than December 17, 
1998, for the award of service connection for anxiety 
disorder with panic attacks, to include the question of 
timeliness of the appeal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel
INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which awarded the veteran service 
connection for anxiety disorder, effective from December 17, 
1998, the date of his informal claim for the benefit.  The 
claims file has since been moved to the RO in Baltimore, 
Maryland, from where this case has been certified.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Prior to December 17, 1998, the veteran had not filed a 
formal or informal claim for service connection for an 
anxiety disorder.

2.  In a December 1999 rating decision, the RO awarded the 
veteran service connection for anxiety disorder, effective 
from December 17, 1998, the date of receipt of the veteran's 
claim.  

3.  The veteran was notified of the December 1999 rating 
decision by VA letter, dated December 28, 1999, which also 
informed him of his procedural and appellate rights and 
included a copy of the December 1999 rating decision.  

4.  The veteran's Notice of Disagreement as to the effective 
date of the award of service connection for anxiety disorder 
was received by the RO on March 23, 2000.  

5.  A Statement of the Case (SOC), with cover letter advising 
the veteran of his appellate rights, was sent to him on June 
30, 2000.  

6.  On March 7, 2001, the RO received the veteran's 
Substantive Appeal as to the effective date of the award of 
service connection for anxiety disorder.  


CONCLUSION OF LAW

Because the veteran did not submit a timely Substantive 
Appeal with the RO's December 1999 rating decision, which 
assigned December 17, 1998, as the effective date of award of 
service connection for anxiety disorder, the Board does not 
have jurisdiction to consider the issue on appeal of 
entitlement to an effective date earlier than December 17, 
1998, for award of service connection for anxiety disorder.  
38 U.S.C.A. §§ 501(a), 5102, 5103, 5103A, 5107 7105 (West 
1991 & West Supp. 2001); 38 C.F.R. §§ 20.101(c)(d)(e), 
20.200, 20.201, 20.202, 20.300, 20.301, 20.302, 20.303 
(2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has had an opportunity to consider the 
earlier effective date issue on appeal in light of the above-
noted change in the law.  The veteran and his representative 
have been advised of the laws and regulations governing the 
claim, and they have been given notice of the information, 
medical evidence, and/or lay evidence necessary to 
substantiate the claim.  The RO has  made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran and, if any claimed records were not available or 
found not to have ever actually existed, such fact was duly 
noted in the veteran's claims file.  Subsequently, however, a 
potential jurisdictional defect has been identified.  

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.   
Pursuant to applicable law and regulations, an appeal 
consists of a timely filed Notice of Disagreement in writing 
and, after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200.  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  See 38 U.S.C.A. § 7105(b)(1), 
(d)(3); 38 C.F.R. § 20.302(b).  

An extension of the 60-day period for filing a Substantive 
appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause.  See 38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.303.  

Effective November 21, 2001, the Appeals Regulations and 
Rules of Practice of the Board are amended clarifying that 
the Board may address questions related to its jurisdiction 
in the first instance.  See 66 Fed. Reg. 53339-53340 (Oct. 
22, 2001) (now codified at 38 C.F.R. § 20.101(c)(d)(e) 
(2001)).  

All claimants have the right to appeal a determination made 
by the agency of original jurisdiction that the Board does 
not have jurisdictional authority to review a particular 
case.  Jurisdictional questions which a claimant may appeal 
include, but are not limited to, questions relating to the 
timely filing and adequacy of the Notice of Disagreement and 
the Substantive Appeal.  See 38 C.F.R. § 20.101(c) (effective 
November 21, 2001).  

Effective November 21, 2001, 38 C.F.R. § 20. 101 was amended 
to add subparagraph (c), which regulates that the Board may 
address questions pertaining to its jurisdictional authority 
to review a particular case, including, but not limited to, 
determining whether Notices of Disagreement and Substantive 
Appeals are adequate and timely, at any stage in a proceeding 
before it, regardless of whether the agency of original 
jurisdiction addressed such questions(s).  When the board, on 
its own initiative, raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and 
their representatives(s), if any, will be given notice of the 
potential jurisdictional defect(s) and granted a period of 60 
days following the date on which such notice is mailed to 
present a written argument and additional evidence relevant 
to jurisdiction and to request a hearing to present oral 
argument on the jurisdictional questions(s).  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  Id.  

Effective November 21, 2001, 38 C.F.R. § 20. 101 was further 
amended by adding subparagraph (e), which specifically 
regulates that 38 C.F.R. § 19.9 shall not apply to 
proceedings to determine the Board's own jurisdiction.  
However, the Board may remand a case to an agency of original 
jurisdiction in order to obtain assistance in securing 
evidence of jurisdictional facts.  The time restrictions on 
requesting a hearing and submitting additional evidence in 
38 C.F.R. § 20.1304 do not apply to a hearing requested, or 
evidence submitted, under paragraph (d) of this section.  Id.  

Informal claims. (a) Any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought. 
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).

In the veteran's case, the RO awarded him service connection 
for anxiety disorder in December 1999, effective from 
December 17, 1998.  The veteran was notified of the December 
1999 rating decision by VA letter, dated December 28, 1999, 
which also informed him of his procedural and appellate 
rights, and included a copy of the December 1999 rating 
decision.  The veteran's Notice of Disagreement as to the 
effective date of award of service connection for anxiety 
disorder was received by the RO on March 23, 2000.  A SOC, 
with cover letter advising the veteran of his appellate 
rights, was sent to him on June 30, 2000.  

Applying the laws and regulations cited above, the veteran 
would have to have filed a Substantive Appeal, or requested 
an extension of time to do so, on the issue of an earlier 
effective date for the award of service connection for 
anxiety disorder with panic attacks, which was addressed in 
the June 30, 2000 SOC, not later than December 28, 2000, 
which is both the date one-year following the notification of 
the award (and of the effective date assigned the award, 
December 17, 1998) and a date later than 60 days from the 
issuance of the SOC.  However, the earliest document filed by 
the veteran (or his representative) after the issuance of the 
SOC that could possibly be construed as addressing the claim 
for an earlier effective date is the veteran's e-mail, that 
was addressed to a VA employee, dated January 18, 2001, which 
is after the December 28, 2000 date.  The veteran's 
Substantive Appeal was not received on the issue of an 
earlier effective date for the award of service connection 
for anxiety disorder with panic attacks until March 7, 2001, 
well beyond the December 28, 2000 date indicated above.  

The veteran presented testimony in September 2001 during a 
personal hearing held before the undersigned Member of the 
Board in Washington, D.C.  Prior to that hearing, the veteran 
and his representative were informed of the potential 
jurisdictional defect (timeliness of a Substantive Appeal) 
and was granted a period of 60 days to present written 
argument and additional evidence relevant to jurisdiction.  
At the hearing, the veteran presented a signed waiver of the 
60-day notice and presented testimony during the hearing on 
the timeliness issue, as well as on the issue of an effective 
date earlier than December 17, 1998, for award of service 
connection for anxiety disorder with panic attacks.  

During the hearing, the veteran and his representative argued 
that during the veteran's February 1995 hearing at the RO, he 
referred to receiving treatment for anxiety, and that his 
statement should have been considered a claim for service 
connection for anxiety.  However, a review of 38 C.F.R. 
§ 3.155(a) reveals that an informal claim is considered 
communication or action, indicating an intent to apply 
(emphasis added) for one or more benefits under the laws 
administered by the Department of Veterans Affairs.  Such 
informal claim must identify the benefit sought.  There was 
no stated intent by the veteran to file a claim for anxiety 
during that hearing.  

The veteran's representative has argued that the June 2000 
SOC was inadequate in that it did not discuss the evidence; 
and therefore, the February 2001 SSOC, which the 
representative has argued provided adequate notification to 
the veteran, should be considered the first notification to 
the veteran, making the March 7, 2001, substantive appeal 
timely.  In this regard, reference is made to the "Reasons 
and Bases" section of the June 2000 SOC.  Here, it is clearly 
noted that December 17, 1998, was the date accepted as the 
date of receipt of the veteran's claim for service connection 
for anxiety.  Pursuant to 38 C.F.R. § 3.400, the only 
evidence the RO needed to consider, would be those documents 
showing, "the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  In this case, 
the RO dutifully noted December 17, 1998 as the later date.  
Thus, the June 2000 SOC is adequate.

Finally, no where in the evidence is there any indication 
that the veteran did not receive the June 30, 2000 SOC, with 
cover letter (see Mindenhall v. Brown, 7 Vet,. App 271 
(1994)), nor is there any indication that the veteran 
requested an extension of the required period for filing a 
Substantive Appeal (see 38 C.F.R. § 20.303).  Equally 
important is that the veteran has not alleged either that he 
did not receive the June 30, 2000 SOC or that he had 
requested an extension of time to submit a Substantive 
Appeal.  

The Board finds that the veteran did not file a timely 
Substantive Appeal to the RO's December 1999 assignment of 
December 17, 1998, as the effective date of award of service 
connection for anxiety disorder.  As such, the Board must 
conclude that a timely appeal was not perfected and the 
veteran is statutorily barred from appealing the RO's 
December 1999 decision.  See Roy v. Brown, 5 Vet. App. 554, 
556 (1993).  In such instance, the Board is without 
jurisdiction to consider the underlying claim of entitlement 
to an effective date earlier than December 17, 1998, for 
award of service connection for anxiety disorder.  The appeal 
is dismissed.  



ORDER

As a timely Substantive Appeal was not filed with respect to 
a December 1999 rating decision assigning December 17, 1998 
as the effective date of award of service connection for 
anxiety disorder, the underlying claim of entitlement to an 
effective date earlier than December 17, 1998 for award of 
service connection for anxiety disorder is dismissed.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

